— Appeal from an order of the Supreme Court, Onondaga County (Brian F. DeJoseph, J.), entered November 14, 2012. The order, insofar as appealed from, denied in part the motion of defendants to dismiss plaintiff’s first amended complaint.
Now, upon reading and filing the stipulation withdrawing *1410appeal signed by the attorneys for the parties and filed with the Court on December 11, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Scudder, P.J., Smith, Carni and Lindley, JJ.